IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,621-01


                            EX PARTE VICTOR GOMEZ, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 20110D04048-DCR1-1 IN THE CRIMINAL DISTRICT COURT NO. 1
                          FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

engaging in organized criminal activity and sentenced to forty-five years’ imprisonment. The Eighth

Court of Appeals affirmed his conviction. Gomez v. State, No. 08-12-00001-CR (Tex. App. — El

Paso, July 11, 2014) (not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                        2

his right to petition pro se for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956

S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-12-00001-

CR that affirmed his conviction in Cause No. 20110D04048-DCR1-1 from the Criminal District

Court No. 1 of El Paso County. Applicant shall file his petition for discretionary review with this

Court within 30 days of the date on which this Court’s mandate issues.



Delivered: November 15, 2017
Do not publish